Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/17/2022 has been entered.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art teaches of identifying, for a TTI, a first uplink frequency resource allocation to a UE of a first channel and determining, based at least in part on the first uplink frequency resource allocation of the first channel, a second uplink frequency resource allocation that is physically contiguous with the first uplink frequency resource allocation at least during a portion of the TTI which are then used to transmit the first and second channel 
	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “identifying, for a transmission time interval (TTI), a first uplink frequency resource allocation to a user equipment (UE) of a first channel; determining a modulation and coding scheme (MCS) index associated with the TTI; determining, based at least in part on the first uplink frequency resource allocation of the first channel, a second uplink frequency resource allocation that is physically contiguous with the first uplink frequency resource allocation at least during a portion of the TTI; selecting, based at least in part on the MCS index, a first waveform for the first channel and a second waveform for a second channel; and transmitting, during the TTI, the first channel in the first uplink frequency resource allocation using the first waveform and the second channel in the second uplink frequency resource allocation using the second waveform”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US# 2017/0245313).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477